Case 1:18-cv-00030-IMK-MJA Document 180-5 Filed 02/05/21 Page 1 of 6 PageID #: 2636




                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

   GERALD W. CORDER,

           Plaintiff,
   v.                                                             Civil Action No. 1:18-CV-30
                                                                  Hon. Judge Irene M. Keeley
   ANTERO RESOURCES CORPORATION,
   a Delaware corporation,                                        c/w 1:18CV31, 1:18CV32,
                                                                  1:18CV33, 1:18CV34, 1:18CV35,
           Defendant.                                             1:18CV36, 1:18CV37, 1:18CV38,
                                                                  1:18CV39, 1:18CV40 for purposes
                                                                  of discovery and setting schedule

        ANTERO RESOURCES CORPORATION'S SUPPLEMENTAL RESPONSE TO
          PLAINTIFFS' SECOND SET OF INTERROGATORIES TO DEFENDANT

           Antero Resources Corporation ("Antero") submits the following supplemental response to

   Plaintiffs' Second Interrogatories in accordance with Federal Rules of Civil Procedure 26 and 33

   and Local Rules of Civil Procedure 26.02 and 33.01 and maintains the objections contained in its

   original response served on December 30, 2019.

           INTERROGATORY NO. 1:                   On a monthly basis, during the "relevant period"

   (See definitions,) to the present state the following for all natural gas, oil and liquids (NGLs) which

   were produced or extracted from plaintiffs' oil and natural gas interests as described in leases

   identified in plaintiffs' complaints as consolidated. For all liquids (NGLs,) identify the amount

   for each hydrocarbon and type thereof after the gas was processed and state the answers to all

   questions below for each plaintiff for each month for each well:

          a.      The gross volume by mcf and dth for all natural gas extracted from the plaintiffs'

                  leaseholds (monthly;)

          b.      Identify the name and address of all persons, firms or corporations who were

                  responsible for and caused the natural gas to be metered and transported to the point

                  it was finally sold, whether as natural gas or NGLs or other product (monthly;)




                                               EXHIBIT E
Case 1:18-cv-00030-IMK-MJA Document 180-5 Filed 02/05/21 Page 2 of 6 PageID #: 2637




               (iii)     The btu value and energy value of the gas when it was produced and extracted
                         from the wellhead; and

               (iv)      Was the natural gas processed and, if so, what was the btu and energy value of
                         the gas (1) after it was processed and (2) at the time it was sold to a third party,
                         on a monthly basis.

          h.          State monthly, the volumes of gas produced and for that month, state the volumes

                      of gas sold and, if the amount sold is less than produced for that month, identify

                      and state each and every reason the amount sold was less than the amount produced

                   and for each, state the amount of gas used for fuel, lost or otherwise not transported

                   and sold. If there was volume lost in processing, state the amount lost on a monthly

                      basis compared to the gas produced or extracted for that month;

          i.          State the amount of money per mcf and per dth on a monthly basis that you received

                   from the sale of natural gas produced from plaintiffs' leaseholds; and

          SUPPLEMENTAL RESPONSE: Without waiving its objections as set forth below,

   Antero submits supplemental responses to certain subparts as follows:

          a.       Subject to the objections and limitations set forth in Antero's Response to

   Interrogatory No. 1(a), see Antero's supplemental response to Request for Production No. 1(a).

          f.       Subject to the objections and limitations set forth in Antero's Response to

   Interrogatory No. 1(f), see Antero's supplemental response to Request for Production No. 1(h).

          g.       Subject to the objections and limitations set forth in Antero's Response to

   Interrogatory No. 1(g), see Antero's supplemental response to Request for Production No. 1(i).

          h.       Subject to the objections and limitations set forth in Antero's Response to

   Interrogatory No. 1(h), see Antero's supplemental response to Request for Production No. 1(j).

          INTERROGATORY NO. 2:                      For the relevant period and for each month, describe

   in detail the mariner and methods that you used to arrive at the amount of money to pay plaintiffs'



                                                       3
Case 1:18-cv-00030-IMK-MJA Document 180-5 Filed 02/05/21 Page 3 of 6 PageID #: 2638




   royalty which was due plaintiffs for all the natural gas, oil, constituents, by-products and/or liquids

   (NGLs) which were produced (extracted) from plaintiffs' leasehold estates. If the method changed

   or was amended for any reason, state the date it was changed and the reason why it was changed

   and how it was changed.

          SUPPLEMENTAL RESPONSE: Subject to the objections and limitations set forth in

   Antero's Response to Interrogatory No. 2, Antero states that Antero has not processed the gas

   produced from Plaintiffs' wells in this action, or manufactured natural gas liquids therefrom, since

   August 2018 production month. Because Antero has not processed the gas produced from

   Plaintiffs' wells in this action since August 2018 production month, the PRC2 upgrade calculation

   described in Antero's original response to Interrogatory No. 2 has not applied since that time.

   Plaintiffs have not had a "net factory value" or "shrink value" to compare during this period.

   Beginning in September 2018 production month, Antero has not received revenues from the sale

   of NGLs attributable to the gas produced from Plaintiffs' wells in this action, nor has Antero

   converted any gas in the processing and fractionation processes used to produce the NGLs.

   Accordingly, since September 2018 production month, Antero has paid Plaintiffs the weighted

   average sales price ("WASP") for the unprocessed gas produced from Plaintiffs' wells in this

   action. The TRN3 upgrade analysis described in Antero's original response to Interrogatory No.

   2 is unaffected by the fact that the gas from Plaintiffs' wells has not been processed since August

   2018 production month. See updated and replacement NGL and shrink value information as Bates-

   numbered AGC-012694 to AGC-012702 and updated and replacement volume and value

   information as Bates-numbered AGC-012703 to AGC-012730.




                                                     4
Case 1:18-cv-00030-IMK-MJA Document 180-5 Filed 02/05/21 Page 4 of 6 PageID #: 2639




                                             W. Henry Lawrence (WV Bar #2156)
                                             hzmk.lawrence@steptoe-johnson.com
                                             Amy M. Smith (WV Bar #6454)
                                             amy.smith@steptoe-johnson.com
                                             Shaina D. Massie (WV Bar #13018)
                                             shaina.massie@steptoe-johnson.com
                                             Steptoe & Johnson PLLC
                                             400 White Oaks Boulevard
                                             Bridgeport, WV 26330
                                             (304) 933-8000

                                             Counsel for Antero Resources Corporation




                                         6
Case 1:18-cv-00030-IMK-MJA Document 180-5 Filed 02/05/21 Page 5 of 6 PageID #: 2640




                                                VERIFICATION

    STATE OF COLORADO,

    COUNTY OF DENVER, TO-WIT:

           Alvyn A. Schopp, being first duly sworn, states that he is employed by Antero Resources

    Corporation as Chief Administrative Officer & Regional Senior Vice President, that he has read

    the foregoing answers to interrogatories in "Antero Resources Corporation's Supplemental

    Response to Plaintiffs' Second Set of Interrogatories to Defendant" and that the responses therein

    are true and correct to the best of his belief and knowledge.


                                                           c._
                                                         Alvyn A. Sch p

                    Taken, subscribed and sworn to before me this .02 47 day of March 2020.

                    My commission expires: 127 264 2




                                                         NOtary Public

    [NOTARIAL SEAL]


               SAMANTHA ORTEGA              •
       NOTARY PUBLIC • STATE OF COLORADO
            NOTARY ID 20194047734
       MY COMMISSION EXPIRES DEC 26, 2023
Case1:18-cv-00030-IMK-MJA
Case 1:18-cv-00030-IMK-MJA Document
                           Document180-5
                                    150 Filed
                                         Filed03/27/20
                                               02/05/21 Page
                                                         Page16ofof16PageID
                                                                      PageID#:#:1905
                                                                                 2641




                               IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

   GERALD W. CORDER,

              Plaintiff,
   v.                                                              Civil Action No. 1:18-CV-30
                                                                   Hon. Judge Irene M. Keeley
   ANTERO RESOURCES CORPORATION,
   a Delaware corporation,                                         c/w 1:18CV31, 1:18CV32,
                                                                   1:18CV33, 1:18CV34, 1:18CV35,
              Defendant.                                           1:18CV36, 1:18CV37, 1:18CV38,
                                                                   1:18CV39, 1:18CV40 for purposes
                                                                   of discovery and setting schedule

                                      CERTIFICATE OF SERVICE

              I hereby certify that on 27th day of March 2020, I electronically filed this Certificate of
   Service for "Antero Resources Corporation's Supplemental Response to Plaintiffs' Second Set
   of Interrogatories to Defendant" with the Clerk of the Court using the CM/ECF System, which
   will send notification of such filing to the following CM/ECF participants:
                                        Marvin W. Masters, Esquire
                                        April D. Ferrebee, Esquire
                                        The Masters Law Firm, LC
                                        181 Summers Street
                                        Charleston, WV 25301

              I further certify that I have mailed this day by United States Postal Service "Antero
   Resources Corporation's Supplemental Response to Plaintiffs' Second Set of Interrogatories to
   Defendant" to the same counsel of record listed above.
                                                           /s/ W. Henry Lawrence
                                                           W. Henry Lawrence (WV Bar #2156)
                                                           hank.lawrence@steptoe-johnson.com
                                                           Amy M. Smith (WV Bar #6454)
                                                           amy.smith .,steptoe-johnson.corn
                                                           Shaina D. Massie (WV Bar #13018)
                                                           shaina.massie@steptoe-johnson.com
                                                           Steptoe & Johnson PLLC
                                                           400 White Oaks Boulevard
                                                           Bridgeport, WV 26330
                                                           (304) 933-8000

                                                           Counsel for Antero Resources Corporation


                                                      8
   11127831
